Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Remarks” filed 6/16/2022 has been considered.  Claims 49-52, 54-60, and 62 are pending for examination and are allowed with Examiner’s Amendments as indicated in the action below.  
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment was given by Jeffrey Melcher on 6/24/2022.  

The Examiner’s amendments are as follows:

Claims 1-48 (Cancelled).

49. (Currently Amended) A system for identifying a food product in a container in a refrigerator and determining a level of freshness, spoilage or contamination of the food product, comprising:
	a radio frequency tag inside the container or connected to the container;
	a computing device configured to communicate with a user interface device, the computing device comprising a processor and a non-volatile, non-transitory memory; 
a radio frequency reader in communication with the computing device, the radio frequency reader configured to send a radio wave to the container and the radio frequency tag, and receive a signal from the radio frequency tag, when the container is in the refrigerator;
the radio frequency tag is configured to send identity information about the food product to the computing device; 
the radio frequency tag is configured to receive the radio wave from the radio frequency reader to power the radio frequency tag; 
the radio frequency tag comprising a sensor portion that contacts or interacts with a stimulus when present in the container, wherein the stimulus comprising a solid compound, a liquid compound, or a gaseous compound from the food product or a contaminate in the container; 
the radio frequency tag sending a signal to the radio frequency reader, the signal containing information about the stimulus measured by the sensor; 
an application stored in the non-volatile, non-transitory memory and executable by the processor to: 
identify the food product based on the identity information received from the radio frequency reader and send the identity of the food product to the user interface device; 
interpret the signal to determine a level or quantity of the stimulus;
determine at least one that the food product is spoiled, the food product is contaminated or a level of freshness of the food product based on whether the level or quantity of the stimulus reaches or exceeds a profile; and 
send to the user interface device a notice that the food product is spoiled, the food product is contaminated or a level of freshness of the food product; and
transmit an order request or place an item into a virtual shopping basket to order the food product. 
50. (Previously Presented) The system of claim 49, wherein the radio frequency tag comprises a radio frequency identification tag, an NFC tag, or a radio frequency tag configured to use a Bluetooth protocol and the radio frequency reader and the computing device are configured to read and interpret the signal containing information about the stimulus measured by the sensor from the radio frequency identification tag, the NFC tag or the tag using a Bluetooth protocol. 
51. (Previously Presented) The system of claim 49, wherein the stimulus comprises one of an analyte, a mold, an ethylene, an alkene, an alkyne, an acid, a ketone, an ester, an aldehyde, an alcohol, an ether, a thiol, an ammonia, mono-nitrogen oxide or an amine. 
52. (Previously Presented) The system of claim 49, wherein the user interface device comprises at least one of a smart speaker, a smartphone, a handheld device, a client device, a tablet, a beacon or a display to display information. 
53. (Canceled). 
54. (Currently Amended) The system of claim[[ 53]] 49, wherein the application further including an identifier for a user; receiving an order request; generating an order to purchase the food product the user identified by the identifier in the received request; providing the food product to fulfil the order to complete the purchase, wherein the food product is ordered; and transmitting a confirmation for the order to the user interface device.
55. (Currently Amended) A method for identifying a food product in a container in a refrigerator and determining a level of freshness, spoilage or contamination of the food product, comprising:
providing a radio frequency tag inside the container or connected to the container in a refrigerator, a computing device configured to communicate with a user interface device, the computing device comprising a processor and a non-volatile, non-transitory memory, a radio frequency reader in communication with the computing device, the radio frequency reader configured to send a radio wave to the container and the radio frequency tag, and receive a signal from the radio frequency tag, the radio frequency tag is configured to send identity information about the food product to the computing device; the radio frequency tag is configured to receive the radio wave from the radio frequency reader to power the radio frequency tag, the radio frequency tag comprising a sensor portion that contacts or interacts with a stimulus when present in the container, wherein the stimulus comprising a solid compound, a liquid compound, or a gaseous compound from the food product or a contaminate in the container; the radio frequency tag sending a signal to the radio frequency reader, the signal containing information about the stimulus measured by the sensor; 
the computing device identifying the food product based on the identity information received from the radio frequency reader and sending the identity of the food product to the user interface device; 
the computing device interpreting the signal to determine a level or quantity of the stimulus; the computing device determining at least one that the food product is spoiled, the food product is contaminated or a level of freshness of the food product based on whether the level or quantity of the stimulus reaches or exceeds a profile; [[and]] 
the computing device sending to the user interface device a notice that the food product is spoiled, the food product is contaminated or a level of freshness of the food product; and
the computing device transmitting an order request or placing an item into a virtual shopping basket to order the food product.
56. (Previously Presented) The method of claim 55, wherein the radio frequency tag comprises a radio frequency identification tag, an NFC tag, or a radio frequency tag configured to use a Bluetooth protocol and the method comprising the radio frequency reader interpreting the signal containing information about the stimulus measured by the sensor from the radio frequency identification tag, the NFC tag or a radio frequency tag using a Bluetooth protocol.
57. (Previously Presented) The method of claim 55, wherein the user interface device comprises at least one of a smart speaker, a smartphone, a handheld device, a client device, a tablet, a beacon or a display to display information. 
58. (Previously Presented) The method of claim 55, wherein the stimulus comprises one of an analyte, a mold, an ethylene, an alkene, an alkyne, an acid, a ketone, an ester, an aldehyde, an alcohol, an ether, a thiol, an ammonia, mono-nitrogen oxide or an amine. 
59. (Previously Presented) The method of claim 55, wherein the stimulus is from the food product. 
60. (Previously Presented) The method of claim 55, wherein the stimulus is from the contaminate in the container. 
61. (Canceled).   
62. (Currently Amended) The method of claim[[ 61]] 55, further including an identifier for a user; receiving an order request; generating an order to purchase the food product the user identified by the identifier in the received request; providing the food product to fulfil the order to complete the purchase, wherein the food product is ordered; and transmitting a confirmation for the order to the user interface device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest cited prior art, Allen et al. (U.S. Patent Application Publication No. 20140232519) teaches a system for monitoring the deterioration, conditions, and environmental data for products in containers.  Allen et al. further teach using a radio frequency reader for communicating with a computing device to monitor the information pertaining to the product in the container.  Allen et al. further teach setting thresholds for product conditions to determine whether collected data falls within acceptable limits.  Baca et al. (U.S. Patent Application Publication No. 20180053140) teach monitoring the condition of items inside a refrigerator in communication with a computing device and user interface device.  Ma et al. (U.S. Patent Application Publication No. 20160217417) teach an invention directed toward monitoring consumer items in a consumer residence.  Ma et al. further teach using algorithms to detect objects in the container and to identify characteristics such as ripeness or the presence of bacteria.  Additionally, Ma et al. teach sending product condition data to a user interface device.  
However, none of the cited art references, separately or in combination, explicitly disclose or render obvious each and every one of the limitations in independent claims 49 and 55.  Accordingly, Claims 49 and 55 are allowable over the prior art.  Claims 50-52, 54, 56-60, and 62 depend on Claims 49 and 55 and are also in condition for allowance.
Examiner rejected earlier filed Claims under 112a, 112b, and 101.  Applicant cancelled those claims and filed new claims that overcame these formalities on 6/16/2022.  Examiner stated in an interview on 6/13/2022 that the newly filed claims addressed all the issues presented in the 112a, 112b, and 101 rejections.
In view of the foregoing, Examiner submits that the claims with Examiner’s Amendments above are in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627